UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):January 4, 2008 NALCO HOLDINGS LLC (Exact name of registrant as specified in its charter) Delaware 333-115560-15 73-1683500 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1601 W. Diehl Rd., Naperville, IL60563 630-305-1000 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Paul H. O’Neill, a director of Nalco Holding Company, Nalco Holdings LLC and Nalco Finance Holdings LLC (the Companies), submitted his resignation January 4, 2008. Mr. O’Neill stated he was resigning in order to have more time to devote to other commitments. Mr. O’Neill was chairman of the Board’s Compensation Committee and a member of the Safety, Health and Environment Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned. NALCO HOLDINGS LLC /s/ Stephen N. Landsman Secretary Date: January 4, 2008
